Citation Nr: 0503236	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The medical evidence of record does not link any current 
right knee disorder to the veteran's period of service.


CONCLUSION OF LAW

Service connection for a right knee disorder is not 
established.  38 U.S.C.A.           §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed April 2002 rating decision, a February 
2003 statement of the case (SOC), and a supplemental 
statement of the case (SSOC) dated in September 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claim.  

In addition, in a March 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in March 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

In the present case, regarding the current issue on appeal, a 
substantially complete application was received in October 
1995.  Thereafter, the RO issued a rating decision in May 
1996.  In October 2002, the RO provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
his claims.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, private 
treatment reports, and a VA examination report.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

The Board finds that the medical evidence of records does not 
support the veteran's contention that he has a current right 
knee disorder that is related to his period of service.  
Service medical records reveal multiple complaints of and 
treatment for specifically his left knee and nonspecifically 
for pain in the knees.  In June 1973, the veteran reported 
with complaints of pain in the knees and was referred to 
orthopedics, however, no finding was made.  The next day the 
record clarified that the veteran had fallen off a bike and 
he had left knee pain.  In August 1973, the veteran also 
reported with multiple medical problems including pains in 
the knees.  There were sharp pains beneath the patellae 
radiating into quads and leg when standing for prolonged 
periods.  However, there was no swelling or instability; 
range of motion was 30 degrees to 180 degrees plus 10; 
collateral and cruciates were intact; and McMurray's signs 
were negative.  Additionally, the veteran's November 1973 
separation examination was negative for any complaints of a 
right knee disorder.

Assuming that the veteran may have received treatment while 
in service for knee pain in his right knee, the Board notes 
that the veteran has not presented any medical evidence that 
he currently suffers from right knee disorder, which is 
related to service.  Post-service private medical records 
repeatedly refer to a left knee disability and sparsely 
mention any right knee disorder.  The veteran received VA 
treatment for knee aches in December 1986; the pain being 
greater in his left knee than in his right.  Private medical 
records reveal complaints that both his knees were painful 
especially when standing in October 1994.  Neither the VA nor 
private treatment records assess a current right knee 
disorder, which is related to service.

Moreover, the veteran reported for an August 2004 VA joints 
examination.  The veteran's subjective complaints included 
sporadic pain, which is greater in the front of the knee, 
rather than the back.  This pain continues for a few minutes 
and then goes away and occasionally the veteran limps after 
an episode of pain.  The veteran reported no additional 
limitation of motion and he had experienced no incapacitating 
episodes in the past year.  The veteran was vague about the 
distribution of pain in his knee and he did not provide an 
answer as to how often his symptoms are present.  The veteran 
reported a lot of construction work and work in the garden.  
The veteran also reported that he had been working at Home 
Depot for the past three years and had not lost any time due 
to either of his knees.  

Subjective findings were that he walked without a limp; range 
of motion was 0 to 138 degrees, bilaterally; and there was no 
pain evidenced on range of motion of either knee.  The medial 
and lateral collateral ligaments were intact, both in 
complete extension and in 20 degrees of flexion.  The Lachman 
test was negative; there was an excellent endpoint in both 
knees; and there was no effusion in either knee joint.  He 
had normal strength in both knees of extension and flexion.  
The knee kick reflexes were inactive but equal bilaterally.  
X-rays revealed that the right knee was normal, with no 
arthritic findings of any importance.  The Merchant view of 
both knees showed the patellofemoral joints to be well 
maintained and there were no arthritic findings.  The 
examiner's diagnosis was: no orthopedic diagnosis, right 
knee.  He asserted that the veteran's complaints were very 
general and that these complaints did not fit any particular 
diagnosis in either knee.  "One would expect that after 30 
years of pain in the knee, that there would be more x-ray 
findings than there are presently. . .  It is less likely 
that symptoms in the right knee originated due to his active 
service, and also less likely that those symptoms are related 
to his service-connected left knee."

Following a review of the aforementioned evidence, the Board 
finds that the veteran has not presented evidence of a 
current disability associated with service and the appeal 
must be denied.  The Board acknowledges the veteran's 
contentions regarding the effect of service on his right 
knee.  However, medical diagnoses and matters of medical 
etiology involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Moreover, review of the record finds no current diagnosis of 
a right knee disorder, the first requirement for establishing 
service connection.  38 C.F.R. § 3.304(f).  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (a service connection claim 
requires evidence of a current disability.)  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for a right knee 
disorder and the claim must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  


ORDER

Service connection for a right knee disorder is denied.




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


